Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to a Provisional Patent Application # 62/754,071 dated 11/01/2018.
DETAILED ACTION
This Office Action is in response to a Non-Provisional Patent Application filed on 10/31/2019. In the application, claims 1-18 have been received for consideration and have been examined.
Drawing
Applicant’s submitted drawings on 10/31/2019 have been reviewed and accepted.
Specification
Applicant’s submitted specification on 10/31/2019 have been reviewed and accepted.
Claim Objection
Independent claims 1, 8 and 18 missing “:” at the end of the their preamble. 
Dependent claim 17 recites “said wallet manage further …”. Examiner notes that it should be “wallet manager”. Also claim 17 has semicolon “;” at the end of the sentence. It should be replaced with period “.”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term “quality of said information” in independent claims 1 and 8 is a relative term which renders the claim indefinite. The term “quality of said information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 13 recites the limitation "wherein the communication between said user wallet and said server involves said user wallet transmitting an obfuscated seed and salt to said server; said server authenticating user using the obfuscated seed, salt, and challenge". 
Examiner would like to note that the user wallet transmitted “an obfuscated seed and salt” to the server however no challenge was transmitted to the server. Therefore it is unclear how the server can authenticate the user wallet based on a challenge when there was no transmission of challenge information from the user wallet. 
For the purpose of examination, above limitation will interpreted as “said server authenticating user using the obfuscated seed, and salt”.
Claim 13 further recites the limitation “returning receiving address for transaction submission by said user wallet”. Claim fails to recite “user wallet transmitting ‘address for transaction’ to the server”. There is insufficient antecedent basis for “returning receiving address for transaction” in this limitation in the claim.
Dependent claim 14 inherit this deficiency. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 2 and 3 of copending Application No. 17/288,512. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant Application – 16/669,801
Co-Pending Application – 17/288,512
Claim 1.
A system for creating and providing crime intelligence based on crowdsourced information, the system comprises 
a. a plurality of user computational devices, each user computational device comprising a user app interface; 
b. a server, comprising a server app interface, an artificial intelligence (Al) engine, and a blockchain node; 
c. a computer network for connecting said computational device and said server; and 
d. blockchain network, comprising of a plurality of blockchain nodes and a plurality of blockchains; 
e. wherein crowdsourced information is provided through each user app interface and is analyzed by said Al engine; 
f. wherein said Al engine determines a quality of said information received through each user app; and g. wherein said blockchain node of the said server writes to and reads from a blockchain located on said blockchain network.
Claim 1.
A system for analyzing input crowdsourced information, comprising 

a plurality of user computational devices, 
each user computational device comprising a user app; 
a server, comprising a server interface and an Al (artificial intelligence) engine; and 

a computer network for connecting said user computational devices and said server; 



wherein crowdsourced information is provided through each user app and is analyzed by said Al engine, 
wherein said Al engine determines a quality of said information received through each user app, wherein said quality of information comprises at least a level of detail and a determination of bias.
Claim 2.
The system of claim 1, wherein said user computational device further comprises a user input device, and a user display device, a user processor, and user memory, wherein said user memory stores a defined native instruction set of codes; wherein said user processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said user computational device comprises a first set of machine codes selected from the native instruction set for receiving information through said user app and a second set of machine codes selected from the native instruction set for transmitting said information to said server as said crowdsourced information.
Claim 3.
The system of claim 2, wherein each user computational device comprises a user processor and a user memory, wherein said user memory stores a defined native instruction set of codes; wherein said user processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said user computational device comprises a first set of machine codes selected from the native instruction set for receiving information through said user app and a second set of machine codes selected from the native instruction set for transmitting said information to said server as said crowdsourced information.
Claim 3.
The system of claim 1, wherein the said server further comprises a server processor and a server memory, wherein said server memory stores a defined native instruction set of codes; wherein said server processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said server comprises a first set of machine codes selected from the native instruction set for receiving crowdsourced information from said user computational devices, and a second set of machine codes selected from the native instruction set for executing functions of said Al engine.
Claim 2. 
The system of claim 1, wherein said server comprises a server processor and a server memory, wherein said server memory stores a defined native instruction set of codes; wherein said server processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said server comprises a first set of machine codes selected from the native instruction set for receiving crowdsourced information from said user computational devices, and a second set of machine codes selected from the native instruction set for executing functions of said Al engine.


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document Titled “Crime Intelligence 2.0: Reinforcing Crowdsourcing using Artificial Intelligence and Mobile Computing” published 2016 hereinafter referred as NPL in view of Ortiz et al., (US20180293573A1).
Regarding claim 1, NPL discloses:
A system for creating and providing crime intelligence based on crowdsourced information, the system comprises (See page # 3, 1.2 motivation)
a. a plurality of user computational devices, each user computational device comprising a user app interface (See page # 33, 3.4 Mobile computing; also see page # 34; FIG. 3.5 & ‘1. Crime Report via Smartphones’ and page # 36; FIG 3.6 which is implied to contain a user app interface);
b. a server (see page # 34; fig. 3.5, server), comprising a server app interface (see page # 34-35; ‘2. Data Servers’), an artificial intelligence (Al) engine (see page # 42, lines 6-8, "AI Approach"), 
c. a computer network for connecting said computational device and said server (See page # 34; FIG. 3.5 discloses a computer network comprises of computer devices and servers); and
e. wherein crowdsourced information is provided through each user app interface and is analyzed by said AI engine  (See page # 23-24, “3.3 Artificial Intelligence” discloses how data is analyzed using AI engine; also see page # 42, lines 6-8, "AI Approach");
f. wherein said AI engine determines a quality of said information (i.e., level of details about the crime) received through each user app (See page 42, lines 11-14, "based on traditional approaches to crime intelligence: date, time and location are seen to be of paramount importance even now. Having image and text was considered important, while audio and concepts were mere value-additions for the law enforcement" This implies a quality of information including level of details).
NPL document fails to disclose:
a blockchain node; d. blockchain network, comprising of a plurality of blockchain nodes and a plurality of blockchains; g. wherein said blockchain node of the said server writes to and reads from a blockchain located on said blockchain network.
However, Ortiz discloses:
	a blockchain node (see [0165] trusted devices may be established as a blockchain node); d. blockchain network, comprising of a plurality of blockchain nodes and a plurality of blockchains (See [0166] describes a blockchain network consisting plurality of devices are which are implemented as node);
	g. wherein said blockchain node of the said server writes to and reads from a blockchain located on said blockchain network ([0165-0166] discloses a ledger schemes a plurality of devices are implemented as node, each node controlling or otherwise having access to a distinct, complete or partial stored copy of the ledger. It further discloses each involved network node can validate the transaction, or a portion of it, and generate data representing suitable ledger annotations, enter the annotations in the node's portion or copy of the ledger, and push or make available updated ledger annotations to other nodes).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the NPL reference and include a system and method of storing information in a distributed ledger system such as a blockchain, as disclosed by Ortiz.
	The motivation to store information in blockchain is to have a consensus regarding the validity of a transaction contained on the transaction ledger by each participating nodes of the blockchain. 
Regarding claim 2, the combination of NPL and Ortiz discloses:
	The system of claim 1, wherein said user computational device further comprises a user input device, and a user display device, a user processor, and user memory, wherein said user memory stores a defined native instruction set of codes; wherein said user processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said user computational device comprises a first set of machine codes selected from the native instruction set for receiving information through said user app and a second set of machine codes selected from the native instruction set for transmitting said information to said server as said crowdsourced information (NPL: see page # 33-34 under ‘Mobile Computing’ discloses smartphone comprising input and output devices and page # 35-36 under ‘Demo Walkthrough’ discloses smartphone application capturing the crime information and sending it to the server).
Regarding claim 3, the combination of NPL and Ortiz discloses:
The system of claim 1, wherein the said server further comprises a server processor and a server memory, wherein said server memory stores a defined native instruction set of codes; wherein said server processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said server comprises a first set of machine codes selected from the native instruction set for receiving crowdsourced information from said user computational devices, and a second set of machine codes selected from the native instruction set for executing functions of said AI engine (NPL: see page # 34-35 under ‘Data Servers’ discloses collecting, storing and analyzing the crime information received from the smartphone application).	
Regarding claim 4, the combination of NPL and Ortiz discloses:
The system of claim 1, wherein said computer network is the internet, which is the global system of interconnected computer networks that use the Internet protocol suite (TCP/IP) to link devices worldwide (NPL: see page # 34 Fig. 3.5 depicts devices connected through TCP/IP network).
Regarding claim 5, the combination of NPL and Ortiz discloses:
The system of claim 1, wherein the said blockchain further comprises smart contracts (Ortiz: [0432] discloses Blockchain and distributed ledger technology contains smart contracts).	
Regarding claim 8, NPL discloses:
A system for creating and providing crime intelligence based on crowdsourced information, the system comprises
a. a plurality of user computational devices, each user computational device comprising a user app interface (See page # 33, 3.4 Mobile computing; also see page # 34; FIG. 3.5 & ‘1. Crime Report via Smartphones’ and page # 36; FIG 3.6 which is implied to contain a user app interface); 
b. a server (see page # 34; fig. 3.5, server), comprising a server app interface (see page # 34-35; ‘2. Data Servers’), an artificial intelligence (Al) engine (see page # 42, lines 6-8, "AI Approach"); 
c. a computer network for connecting said computational device and said server (See page # 34; FIG. 3.5 discloses a computer network comprises of computer devices and servers); and 
f. wherein crowdsourced information is provided through each user app interface and is analyzed by said Al engine (See page # 23-24, “3.3 Artificial Intelligence” discloses how data is analyzed using AI engine; also see page # 42, lines 6-8, "AI Approach"); 
g. wherein said Al engine determines a quality (i.e., level of details about the crime) of said information received through each user app (See page 42, lines 11-14, "based on traditional approaches to crime intelligence: date, time and location are seen to be of paramount importance even now. Having image and text was considered important, while audio and concepts were mere value-additions for the law enforcement" This implies a quality of information including level of details).
NPL document fails to disclose:
a blockchain node; d. blockchain network, comprising of a plurality of blockchain nodes and a plurality of blockchains; e. a user wallet that communicates with said user computational device; h. wherein said blockchain node of the said server writes to and reads from a blockchain located on said blockchain network.
However, Ortiz discloses:
	a blockchain node (see [0165] trusted devices may be established as a blockchain node); d. blockchain network, comprising of a plurality of blockchain nodes and a plurality of blockchains (See [0166] describes a blockchain network consisting plurality of devices are which are implemented as node);
e. a user wallet that communicates with said user computational device ([0113] discloses a virtual wallet application 112 associated with a specific authorized user of a device 110 which is interpreted as user wallet communicated with the user device);
	h. wherein said blockchain node of the said server writes to and reads from a blockchain located on said blockchain network ([0165-0166] discloses a ledger schemes a plurality of devices are implemented as node, each node controlling or otherwise having access to a distinct, complete or partial stored copy of the ledger. It further discloses each involved network node can validate the transaction, or a portion of it, and generate data representing suitable ledger annotations, enter the annotations in the node's portion or copy of the ledger, and push or make available updated ledger annotations to other nodes).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the NPL reference and include a system and method of storing information in a distributed ledger system such as a blockchain, as disclosed by Ortiz.
	The motivation to store information in blockchain is to have a consensus regarding the validity of a transaction contained on the transaction ledger by each participating nodes of the blockchain. 
Regarding claim 9, the combination of NPL and Ortiz discloses:
The system of claim 8, wherein said user computational device further comprises a user input device, and a user display device, a user processor, and user memory, wherein said user memory stores a defined native instruction set of codes; wherein said user processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said user computational device comprises a first set of machine codes selected from the native instruction set for receiving information through said user app and a second set of machine codes selected from the native instruction set for transmitting said information to said server as said crowdsourced information (NPL: see page # 33-34 under ‘Mobile Computing’ discloses smartphone comprising input and output devices and page # 35-36 under ‘Demo Walkthrough’ discloses smartphone application capturing the crime information and sending it to the server).
Regarding claim 10, the combination of NPL and Ortiz discloses:
The system of claim 8, wherein said server further comprises a server processor and a server memory, wherein said server memory stores a defined native instruction set of codes; wherein said server processor is configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from said defined native instruction set of codes; wherein said server comprises a first set of machine codes selected from the native instruction set for receiving crowdsourced information from said user computational devices, and a second set of machine codes selected from the native instruction set for executing functions of said AI engine (NPL: see page # 34-35 under ‘Data Servers’ discloses collecting, storing and analyzing the crime information received from the smartphone application).	
Regarding claim 11, the combination of NPL and Ortiz discloses:
The system of claim 8, wherein said computer network is the internet, which is the global system of interconnected computer networks that use the Internet protocol suite (TCP/IP) to link devices worldwide (NPL: see page # 34 Fig. 3.5 depicts devices connected through TCP/IP network).
Regarding claim 12, the combination of NPL and Ortiz discloses:
The system of claim 8, wherein said user wallet communicates with said server (Ortiz: [0176] discloses wallet application 112 communicates with merchant server 136).	
Regarding claim 15, the combination of NPL and Ortiz discloses:
The system of claim 8, wherein a wallet manager manages said user wallet (Ortiz: [0113] a virtual wallet application 112 may be associated with a specific user identity, as for example an individual, one or more of the individual's accounts, one or more distinct FIs or FSPs, and/or one or more user/merchant applications or combinations; and a specific authorized user of a device 110′ may be enabled).
Regarding claim 16, the combination of NPL and Ortiz discloses:
The system of claim 8, wherein the said blockchain further comprises smart contracts (Ortiz: [0432] discloses Blockchain and distributed ledger technology contains smart contracts).
Regarding claim 17, the combination of NPL and Ortiz discloses:
The system of claim 15, wherein said wallet manager further comprises a blockchain node that communicates with said blockchain network (Ortiz: [0165-0166] discloses a ledger schemes a plurality of devices are implemented as node, each node controlling or otherwise having access to a distinct, complete or partial stored copy of the ledger. It further discloses each involved network node can validate the transaction, or a portion of it, and generate data representing suitable ledger annotations, enter the annotations in the node's portion or copy of the ledger, and push or make available updated ledger annotations to other nodes).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document Titled “Crime Intelligence 2.0: Reinforcing Crowdsourcing using Artificial Intelligence and Mobile Computing” published 2016 hereinafter referred as NPL in view of Ortiz et al., (US20180293573A1) and further in view of Steinman et al., (US20170004506).
Regarding claim 13, the combination of NPL and Ortiz fails to disclose:
	The system of claim 12, wherein the communication between said user wallet and said server involves said user wallet transmitting an obfuscated seed and salt to said server; said server authenticating user using the obfuscated seed, and salt, and returning receiving address for transaction submission by said user wallet; and said user wallet sending transactions for validation.
However, Steinman discloses:
	wherein the communication between said user wallet (see [0063] and FIG. 1; i.e., account holder ‘5’ containing digital wallets) and said server (see [0061] and FIG. 1; i.e., Payment Processor Server ‘4’) involves said user wallet transmitting an obfuscated seed and salt to said server ([0063] A representative account holder (or, in other words, a customer having one or more financial accounts and who is seeking to pay for goods or services or the like via an electronic payment transaction) is illustrated at 5; [0067] The account holder 5 may from time to time interact with a merchant (or payee) 7, or an intermediate billing entity (not illustrated) to make a purchase or other payment transaction and submit a transaction authorization request); 
said server authenticating user using the obfuscated seed (i.e., security code), and salt (i.e., unique hash salt 111) ([0027] disclosed security codes are mathematically obfuscated before distributed to respective payment processors; [0027] also discloses the method of obfuscation is unique to each payment processor, such as by way of using a unique respective hash salt for each payment processor; [0114] In order to hash the random number values in the matrix before they are transmitted out to the Payment Processors or Banks, each payment processor is assigned or otherwise associated with, for example, a unique Hash Salt 111 obtained at step 110 (from HSM 2, for example). This Hash Salt 111 is also communicated in a secure and encrypted way to each respective Payment Processor for use in the transaction authorization process), and 
returning receiving address for transaction submission by said user wallet; and said user wallet sending transactions for validation ([0223] The transaction, containing the required one or more security codes, is then sent to the transaction authorization processor (step 454). The processor then initiates the transaction authorization sub-process 500, described later in detail relative to FIG. 6, which then validates the transaction details including the received security codes, and approves or declines the transaction).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the NPL and Ortiz references and include a System and method for communicating hidden codes and hash values in place of user identity between user device and server, as disclosed by Steinman.
The motivation to include such a system and method is to protect the user identity from being detected from malicious entity when user is communicating sensitive information such financial transaction. 

Regarding claim 14, the combination of NPL, Ortiz and Steinman discloses:
The system of claim 13, where transactions comprises crime tip information in the message fragment, encrypted data, and a list of potential addresses to send value to in the event that a crime tip is created and then verified (NPL: see page # 65 JSON data).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document Titled “Crime Intelligence 2.0: Reinforcing Crowdsourcing using Artificial Intelligence and Mobile Computing” published 2016 hereinafter referred as NPL in view of Ortiz et al., (US20180293573A1) and further in view of Yao et al., (US20210019630A1).
Regarding claim 14, the combination of NPL and Ortiz fail to disclose:
The system of claim 1, wherein said AI engine comprises deep learning and/or machine learning algorithms.
However, Yao discloses:
	wherein said AI engine comprises deep learning and/or machine learning algorithms ([0045] In addition to the CNN 100 and RNN 300 networks described, variations on those networks can be enabled. One example RNN variant is a long short-term memory (LSTM) RNN. LSTM RNNs can learn long-term dependencies t0 process longer sequences of language, for example. A variant on the CNN is a convolutional deep belief network, which has a structure similar to a CNN and is trained similar to a deep belief network. A deep belief network (DBN) is a generative neural network that includes multiple layers of stochastic (random) variables. DBNs can be trained layer-by-layer using greedy unsupervised learning. Learned weights of the DBN can then be used to provide pre-train neural networks by determining an optimal initial set of weights for the neural network, for example).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the NPL and Ortiz references and include systems and method which include deep neural networks (DNNs) which is a sub-field of machine learning in Artificial intelligence (A.I.), as disclosed by Yao.
	The motivation to include deep neural networks (DNNs) is to allow models to become more efficient at learning complex features and performing more intensive computational tasks.
Regarding claim 7, the combination of NPL, Ortiz and Yao discloses:
The system of claim 6, wherein said AI engine further comprises an algorithm selected from the group consisting of word2vec, a deep belief network (DBN), a convolutional neural network (CNN), and a recurrent neural network (RNN) (Yao: [0045]).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over NPL document Titled “Crime Intelligence 2.0: Reinforcing Crowdsourcing using Artificial Intelligence and Mobile Computing” published 2016 hereinafter referred as NPL in view of Ortiz et al., (US20180293573A1) and further in view of Mishra et al., (US20150154646A1).
Regarding claim 18, NPL discloses:
	A method for creating and providing crime intelligence based on crowdsourced information, the method comprises operating a system to any of the above claims, further comprising 
receiving crowdsource information; analyzing crowdsourced information by said AI engine (See page # 23-24, “3.3 Artificial Intelligence” discloses how data is analyzed using AI engine; also see page # 42, lines 6-8, "AI Approach");
creating and providing crime intelligence reports based on submitted crime tips (see page # 34-35 and FIG. 3.5 for gathering crime information and providing that information to the server; see page # 41-42 for generating reports based on gathered crime information).
NPL fails to disclose:
writing to and reading from the blockchain, providing tokens [providing price for data] as a reward for information; receiving payment for requesting information and for requesting submission of information for a geographical area.
However, Ortiz discloses:
	writing to and reading from the blockchain ([0165-0166] discloses a ledger schemes a plurality of devices are implemented as node, each node controlling or otherwise having access to a distinct, complete or partial stored copy of the ledger. It further discloses each involved network node can validate the transaction, or a portion of it, and generate data representing suitable ledger annotations, enter the annotations in the node's portion or copy of the ledger, and push or make available updated ledger annotations to other nodes).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the NPL reference and include a system and method of storing information in a distributed ledger system such as a blockchain, as disclosed by Ortiz.
	The motivation to store information in blockchain is to have a consensus regarding the validity of a transaction contained on the transaction ledger by each participating nodes of the blockchain. 
The combination of NPL and Ortiz fails to disclose:
providing tokens [providing price for data] as a reward for information; receiving payment for requesting information and for requesting submission of information for a geographical area.
However, Mishra discloses:
providing tokens [providing price for data] as a reward for information ([0063] discloses for example paying price of information i.e., data as determined by a market; [0069] discloses the concept of revenue sharing where users receive percentage of the revenue generated by the product in which their data was used); and 
receiving payment for requesting information and for requesting submission of information for a geographical area ([0057] discloses requesting information according to a criteria such as location; [0069] discloses receiving price for retrieving an information).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the NPL and Ortiz references and include system and method in which revenue is being shared for data between multiple parties (See Mishra [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED M AHSAN/       Patent Examiner, Art Unit 2432                                                                                                                                                                                                        07/14/2022